DETAILED CORRESPONDENCE
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 16-35 are pending in the application.  
Applicant’s amendment to the claims, filed on October 4, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on October 4, 2021, is acknowledged.
Applicant’s remarks, filed on October 4, 2021 in response to the non-final rejection mailed on July 2, 2021 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Specification/Informalities
The objections to the specification are withdrawn in view of the applicant’s instant amendment to the specification. 

Claim Objections
The objections to claims 17, 21, 25, and 29 because of various informalities are withdrawn in view of the applicant’s instant amendment to the claims.



Claim Rejections - 35 USC § 112, Second Paragraph
The rejection of claim 25 under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in the recitation of “such as” is withdrawn in view of the applicant’s instant amendment to the claim.

The rejection of claims 33-35 under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in the recitation of “The expression vector of claim 32” is withdrawn in view of the applicant’s instant amendment to the claims.

Claim Rejections - 35 USC § 103
Claims 16-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Li et al. (FEBS Lett. 581:4029-4035, 2007; cited on the IDS filed on June 24, 2020; hereafter “Li”), Topakas et al. (Appl. Microbiol. Biotechnol. 87:1765-1772, 2010; cited on the IDS filed on June 24, 2020; hereafter “Topakas”), and EMBL Accession Number EAQ93859 (February 2010, 2 pages; cited on the IDS filed on June 24, 2020; hereafter “EAQ93859”). 
Claims 16-19 are drawn to a nucleic acid construct comprising a polynucleotide encoding a polypeptide having glucuronyl esterase activity operably linked to one or more heterologous control sequences that direct the expression of the polypeptide in an 
(a)	a polypeptide comprising an amino acid sequence having at least 90% sequence identity to the amino acid sequence of amino acids 1 to 392 of SEQ ID NO: 6; 
(b)	a polypeptide encoded by a polynucleotide that hybridizes under high stringency conditions with the full-length complement of the nucleotide sequence of nucleotides 1 to 2508 of SEQ ID NO: 5, wherein the high stringency conditions are defined as prehybridization and hybridization at 42oC in 5X SSPE, 0.3% SDS, 200 micrograms/ml sheared and denatured salmon sperm DNA, and 50% formamide, and washing three times each for 15 minutes using 2X SSC, 0.2% SDS at 65oC; 
(c)	a polypeptide encoded by a polynucleotide comprising a nucleotide sequence having at least 90% sequence identity to the nucleotide sequence of nucleotides 1 to 2508 of SEQ ID NO: 5; and 
(d)	a fragment of the amino acid sequence of amino acids 1 to 392 of SEQ ID NO: 6, wherein the fragment has glucuronyl esterase activity.
Claims 20-27 are drawn to an isolated recombinant host cell comprising the nucleic acid construct of claim 16. 
Claims 28-31 are drawn to an expression vector comprising the nucleic acid construct of claim 16. 
Claims 32-35 are drawn to a method of producing a polypeptide having glucuronyl esterase activity, comprising: 
(a) cultivating an isolated recombinant host cell under conditions conductive for production of the polypeptide, wherein the isolated recombinant host cell comprises a 
	(i)	a polypeptide comprising an amino acid sequence having at least 90% sequence identity to the amino acid sequence of amino acids 1 to 392 of SEQ ID NO: 6; 
(ii)	a polypeptide encoded by a polynucleotide that hybridizes under high stringency conditions with the full-length complement of the nucleotide sequence of nucleotides 1 to 2508 of SEQ ID NO: 5, wherein the high stringency conditions are defined as prehybridization and hybridization at 42oC in 5X SSPE, 0.3% SDS, 200 micrograms/ml sheared and denatured salmon sperm DNA, and 50% formamide, and washing three times each for 15 minutes using 2X SSC, 0.2% SDS at 65oC; 
(iii)	a polypeptide encoded by a polynucleotide comprising a nucleotide sequence having at least 90% sequence identity to the nucleotide sequence of nucleotides 1 to 2508 of SEQ ID NO: 5; and 
(iv)	a fragment of the amino acid sequence of amino acids 1 to 392 of SEQ ID NO: 6, wherein the fragment has glucuronyl esterase activity; and 
(b) recovering the polypeptide.
The reference of Li teaches an expression vector comprising a polynucleotide encoding a Hypocrea jecorina glucuronoyl esterase (paragraph bridging pp. 4029-cel7A promoter (p. 4030, column 1, top), which is heterologous to the polynucleotide encoding the glucuronoyl esterase (glucuronoyl esterase activity is interpreted as being the same activity as glucuronyl esterase activity). Li teaches a fungal transformant comprising the disclosed expression vector, and teaches culturing the transformant for production and purification of the glucuronoyl esterase (p. 4030, column 1, bottom and column 2, bottom). The reference of Li teaches EAQ93859 in Chaetomium globosum is a homolog of H. jecorina glucuronoyl esterase (p. 4031, column 2, top). The reference of Li teaches that glucuronoyl esterase enzymes have significant biotechnological potential and that recombinant strains with overproduction of glucuronoyl esterase will be used for producing large amounts of protein for examination of its biotechnological potential on natural substrates (p. 4029, column 2, top; p. 4034, column 1, middle).
The reference of Topakas teaches an expression vector comprising a polynucleotide encoding a Sporotrichum thermophile glucuronoyl esterase (p. 1767, column 1). Topakas teaches the expression vector has an AOX1 promoter (p. 1767, column 1), which is heterologous to the polynucleotide encoding the glucuronoyl esterase (glucuronoyl esterase activity is interpreted as being the same activity as glucuronyl esterase activity). Topakas teaches a P. pastoris transformant comprising the disclosed expression vector, and teaches culturing the transformant for production and purification of the glucuronoyl esterase (p. 1767, column 2). Topakas teaches that a putative glucuronoyl esterase from Sporotrichum thermophile shows high homology to EAQ93859 from C. globosum CBS 148.51 (p. 1768, column 2, middle). The reference 
As noted above, each of Li and Topakas teaches EAQ93859 from C. globosum CBS 148.51 is a glucuronoyl esterase homolog. The reference of EAQ93859 teaches a polynucleotide and its encoded amino acid sequence, which is 100% identical to the amino acid sequence of SEQ ID NO: 6 herein (see Appendix at pp. 11-12 of the Office action mailed on July 2, 2021). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Li, Topakas, and EAQ93859 to clone the polynucleotide of EAQ93859 into an expression vector and recombinantly produce and purify the encoded protein according to the methods disclosed by Li and Topakas. One would have been motivated to do this because Li and Topakas each teaches EAQ93859 is a glucuronoyl esterase homologue and each teaches a desire to discover and recombinantly produce glucuronoyl esterase enzymes. One would have had a reasonable expectation of success to clone the polynucleotide of EAQ93859 into an expression vector and produce and purify the encoded protein according to the methods disclosed by Li and Topakas because Li and Topakas disclose protocols for cloning, expressing, and purifying a glucuronoyl esterase. Although none of Li, Topakas, and EAQ93859 explicitly discloses that the polypeptide of EAQ93859 has glucuronyl esterase activity, the inherent disclosures of a prior art reference may be relied upon in a rejection under 35 U.S.C. 103 (MPEP 2112) and since the amino acid sequence of EAQ93859 is identical to SEQ ID NO: 6, it is presumed that the polypeptide of EAQ93859 has glucuronyl esterase activity (MPEP 2112.01.I). 


RESPONSE TO REMARKS: The applicant argues that the Office’s reliance on the sequence alignment between EAQ93859 and SEQ ID NO: 6 is impermissible hindsight because the Office is using the information that is only obtained in the applicant’s disclosure to impart an enzymatic activity to EAQ93859 when EAQ93859 is silent regarding enzymatic activity. According to the applicant, the Office admitted that none of the cited references explicitly discloses that the polypeptide of EAQ93859 has glucuronyl esterase activity.
The applicant’s argument is not found persuasive. According to MPEP 2112, the inherent disclosures of a prior art reference may be relied upon in a rejection under 35 U.S.C. 103 and the inherent feature need not be recognized at the time of the invention. In this case, the alignment is provided as evidence that the polypeptide of EAQ93859 is the same as the amino acid sequence of SEQ ID NO: 6, which supports the inherency of the polypeptide of EAQ93859 as having glucuronyl esterase activity. Contrary to the applicant’s position, the sequence alignment between the amino acid sequence of EAQ93859 and SEQ ID NO: 6 is not relied upon as prior art knowledge or a prior art disclosure and the rejection is not based upon impermissible hindsight reasoning. 
The examiner acknowledges that none of the cited references explicitly discloses that the polypeptide of EAQ93859 has glucuronyl esterase activity. However, in view of the combined teachings of the cited prior art as described in detail above, one would 
The applicant further argues that it is unclear from the teachings of Li how the Office has concluded that Li teaches EAQ93859 in Chaetomium globosum is a homologue of Schizophyllum commune glucuronoyl esterase. The applicant argues that the portion cited by the Office in support of this assertion mentions three different orthologs of C. globosum - two orthologs of S. commune and one ortholog of H. jecorina and Li only associated EAQ93859 as an ortholog of H. jecorina but suggests that it is not significant homology compared to the two significant orthologs of S. commune. According to the applicant, it seems that the Office is conflating Li’s teachings pertaining to the different orthologs to impute to EAQ93859 teachings that are only relevant to EAQ82956 and EAQ83419. The applicant argues that regardless, the C. globosum orthologs are characterized by Li as hypothetical proteins and Li has not confirmed the ortholog status of any of these C. globosum sequences, much less demonstrated any enzymatic activity, much less glucoronyl esterase activity. Thus, according to the applicant, Li fails to disclose or suggest that EA93859 from C. globosum is a glucuronyl esterase.
C. globosum is a glucuronyl esterase. The applicant argues that Topakas describes EAQ93859 from C. globosum as an unknown hypothentical protein and the portion of Topakas cited by the Office relating to C. globosum describes two possible open reading frames, only the first of which showed high sequence identity with characterized glucuronyl esterase genes, including one from C. globosum (EAA29361). The applicant argues that the second open reading frame encoding a putative glucuronyl esterase gene showed high homology 84% to the unknown hypothetical protein EAQ93859 from C. globosum, but it showed lesser sequence identity with products of known and proposed glucuronyl esterase genes, including Cg1 (EAQ82956) from C. globosum and Cip2 from H. jecorina (83%) citing to Li. Thus, according to the applicant, the second open reading frame of Topakas that showed high homology to EAQ93859 actually showed low homology to the H. jecorina gene that Li described as having low homology to EAQ93859 and also to the Gg1 gene which Li described as having significant homology to the S. commune glucuronyl esterase. The applicant argues that the above teachings of Topakas and Li would leave one skilled in the art with more questions than answers about EAQ93859 and whether it is a glucuronyl esterase. According to the applicant, neither Li nor Topakas were certain enough about the identity of EAQ93859 to definitively characterize it as a glucuronyl esterase based on the results of their homology analyses.
The applicant’s argument is not found persuasive. The applicant has correctly noted that Li teaches that EAQ93859 in Chaetomium globosum is a homolog of H. jecorina glucuronoyl esterase, not Schizophyllum commune glucuronoyl esterase. Li C. globosum…that have less but detectable…homolog to the H. jecorina Cip2” (p. 4031, column 2, top). Also, Topakas specifically identifies EAQ93859 by disclosing “[t]he second ORF located in the same scaffold_6:4254590- 4256052 (Model ID: 96309) encodes a putative GE showing high homology with the unknown hypothetical protein EAQ93859 from C. globosum CBS 148.51” (p. 1768, column 2, middle). The applicant appears to take the position that the prior art must have definitively characterized EAQ93859 as having glucuronyl esterase activity in order to render the claimed invention obvious. However, Li taught the concept of discovering a novel glucuronyl esterase by cloning of a gene encoding a functionally unidentified protein that shares homology with a glucuronyl esterase, inserting the gene into an expression vector, and recombinantly producing and purifying the encoded protein for glucuronyl esterase assay (p. 4031, column 1; p. 4032, columns 1-2), which discovery did not require prior characterization as a glucuronyl esterase. Given that each of Li and Topakas specifically identifies EAQ93859 and in order to discover whether or not EAQ93859 is a novel glucuronoyl esterase, one would have been motivated to clone the polynucleotide of EAQ93859 into an expression vector and recombinantly produce and purify the encoded protein according to the methods disclosed by Li and Topakas. 
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 16-35 are pending.
Claims 16-35 are rejected.
No claim is in condition for allowance.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.